Citation Nr: 1038622	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  08-06 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a skin disability 
manifested by blackheads, to include as due to herbicide 
exposure.

2.  Entitlement to service connection for skin condition 
manifested by dryness and scaliness, to include as due to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barone, Counsel




INTRODUCTION

The Veteran had active service from May 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was previously before the Board in June 2009, when it was 
remanded for additional development.

The Board's June 2009 remand directed that recent VA treatment 
records be obtained and that the Veteran be afforded a VA 
examination with an etiology opinion addressing the claimed skin 
disabilities at issue in this case.  The sought records have been 
obtained and the VA examination has been completed with all 
associated reports included in the claims file.  The Board finds 
that the directives of the June 2009 remand have been 
substantially complied with.


FINDINGS OF FACT

1.  The Veteran is shown to have served in the Republic of 
Vietnam during the Vietnam War, and is presumed to have been 
exposed to herbicide agents during service.

2.  No chronic skin disability manifested during the Veteran's 
military service.

3.  The competent evidence shows that the Veteran does not 
currently suffer from any chronic skin disability manifested by 
blackheads.

4.  The competent evidence shows that the Veteran does not 
currently suffer from any chronic skin disability manifested by 
dryness and scaliness.

5.  The competent evidence shows that the Veteran does not 
currently suffer from any chronic skin disability of a nature 
that may be etiologically linked to herbicide exposure.


CONCLUSIONS OF LAW

1.  A chronic skin disability manifested by blackheads was not 
incurred in or aggravated by the Veteran's active duty service, 
nor may it be presumed to have been incurred in such service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

2.  A chronic skin disability manifested by dryness and scaliness 
was not incurred in or aggravated by the Veteran's active duty 
service, nor may it be presumed to have been incurred in such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

The Board acknowledges the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
This legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to implement 
the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will provide 
to a claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and regulations 
which set forth the necessary criteria for the benefits currently 
sought.  The claimant was informed of the information and 
evidence necessary to warrant entitlement to the benefits sought 
in a letter dated in May 2006.  Moreover, in this letter, the 
appellant was advised of the types of evidence VA would assist 
him in obtaining as well as his own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  The Board notes that this letter was sent to the 
appellant prior to the January 2007 rating decision currently on 
appeal.  The VCAA notice was therefore timely.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would be 
served by delaying appellate review to send out additional VCAA 
notice letters.

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must include notification that a 
disability rating and an effective date for the award of benefits 
will be assigned if the benefits are awarded.  Id. at 488.

In this case, an effectively timely VCAA letter sent in December 
2007 provided the notice contemplated by Dingess.  The appellant 
was provided with notice of the types of evidence necessary to 
establish a disability rating and an effective date for any 
rating that may be granted, and this letter explained how VA 
determines disability ratings and effective dates.  This notice 
was provided prior to the most recent readjudication of this 
claim on appeal, as evidenced by the July 2010 supplemental 
statement of the case.  The notice was therefore effectively 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  The U.S. 
Court of Appeals for the Federal Circuit previously held that any 
error in VCAA notice should be presumed prejudicial, and that VA 
must bear the burden of proving that such an error did not cause 
harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
U.S. Supreme Court has recently reversed that decision, finding 
it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The Supreme 
Court in essence held that -except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) by 
not informing the claimant of the information and evidence 
necessary to substantiate the claim- the burden of proving 
harmful error must rest with the party raising the issue; the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse of 
the judicial process, and determinations on the issue of harmless 
error should be made on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record as it stands includes sufficient 
competent evidence.  All available pertinent records, in-service, 
private, and VA reports, have been obtained.  The Veteran has 
been afforded a VA examination to evaluate the nature and 
etiology of the claimed disabilities in this appeal; the 
pertinent February 2010 VA examination report (with its addendum) 
is of record.  The Board finds that the VA examination report of 
record contains competent medical opinions and discussion 
informed by the medical history together with interview and 
inspection of the Veteran.  The VA examination report of record 
provides probative medical evidence adequately addressing the 
issues decided below.

The Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and no 
further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to this appeal.  Under 
these circumstances, no further action is necessary to assist the 
claimant with this appeal.

Analysis

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a disability 
resulting from exposure to a herbicide agent, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  
Moreover, it is provided that the diseases listed at 38 C.F.R. 
§ 3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, with an exception not 
applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6)(ii).  These diseases include chloracne or other 
acneform disease consistent with chloracne, as well as other 
disabilities not directly related to skin pathology.  38 C.F.R. 
§ 3.309(e).

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 
41, 442-49 (1996).

As the Veteran served in Vietnam during the applicable time 
period, he is presumed to have been exposed to herbicide agents.  
38 U.S.C.A. § 1116(f).  However, blackheads, dryness, and 
scaliness of patches of skin alone (without a diagnosed skin 
pathology linked to herbicide exposure) do not trigger the 
regulatory provisions for presumptive service connection due to 
exposure to Agent Orange.  38 C.F.R. § 3.309(e).  For these 
reasons, the Board finds that the presumptive regulations 
regarding exposure to Agent Orange are not applicable in this 
case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

Notwithstanding the foregoing, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The 
rationale employed in Combee also applies to claims based on 
exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 
(1997).

In this case, the Board finds that the probative evidence of 
record shows that the Veteran is not diagnosed with any current 
chronic disability of the skin that may be etiologically linked 
to the Veteran's military service, including exposure to 
herbicides, on any presumptive or direct basis.

The Board notes that the Veteran's service treatment records show 
that he was treated during service for tinea versicolor in 
October 1970.  However, the medical evidence of record shows no 
evidence of any persisting symptoms or chronic skin diagnosis in 
service, or proximate to discharge.  The Veteran's service 
treatment records do not show any other treatment or complaints 
suggestive of chronic skin disability.  The Veteran's November 
1971 service separation examination report shows that the Veteran 
was medically evaluated to be clinically normal in all respects, 
with no pertinent abnormalities or skin disabilities found by the 
examiner or reported by the Veteran.  This strongly suggests that 
a trained medical professional did not believe that the Veteran 
suffered from a skin disability at the conclusion of his time in 
service.

These service treatment records are contemporaneous to the 
Veteran's active duty service.  These reports, indicating that 
the Veteran's single documented episode of skin symptoms were not 
a manifestation of any persisting chronic skin disability, weigh 
against the Veteran's claims to the extent that they show that 
the Veteran did not manifest a chronic skin disability during 
service.  The service treatment records strongly suggest that any 
episode of skin symptoms experienced during service was acute in 
nature and resolved without chronic disability.  The service 
treatment records collectively reflect that trained medical 
professionals did not believe that the Veteran suffered from any 
chronic skin disabilities as of the time of the conclusion of the 
Veteran's period of military service.

The Board finds that no chronic skin disability is shown to have 
manifest during the Veteran's military service.

The Veteran contends, as expressed in his statements recorded in 
the February 2010 VA examination report, that between 1972 and 
1980 he had 'white flaky spots' in the medial creases of the 
upper arms, the areas behind both knees, the anterior portion of 
the neck, under each armpit in the axilla, and just under the 
nose and forehead.  The Veteran recalls being prescribed Vitamin 
E creams for the skin issues in 1972, and perhaps in 1978.  The 
Veteran claimed that the skin issue involving flaky spots has not 
returned, but reported that he has had blackheads which have at 
times occurred in various parts of his body.

There is no contemporaneous medical evidence documenting skin 
problems in the years proximately following service, but the 
Board acknowledges that the Veteran is competent to testify as to 
his recollections of such symptoms in the years proximately 
following his service.  The Board would thus analyze the 
Veteran's testimony in the light of the broader evidentiary 
picture to determine whether the testimony supports the Veteran's 
claims, and specifically to determine whether any current chronic 
skin disability is etiologically linked to the Veteran's military 
service.  However, most significantly, the evidence indicates 
that the Veteran does not currently have any chronic skin 
disability to be evaluated as related to military service.

The February 2010 VA examination report is focused specifically 
upon this issue for the purposes of developing evidence in this 
appeal, yet the only current skin diagnosis found by the examiner 
was facial scarring residuals from a motorcycle collision that is 
not contended to have occurred during service (the Veteran told 
the VA examiner that this accident took place in 1980).  The 
Veteran was also found to have some scarring of the inferior 
buttocks "related to earlier folliculitis" that is no longer 
active and, in any event, is not related to any of the Veteran's 
contended service-related skin complaints.  The February 2010 VA 
examiner expressly explained that that no specific lesions were 
seen to the areas involved in the Veteran's account of his 
earlier symptoms proximate to his separation from service in 
1972.

The examiner also explained that there are no skin lesions found 
that are representative of any herbicide related disease; no form 
of acne (or chloracne) was found.  The February 2010 VA examiner 
expressly explained that he found no skin malignancies, 
urticaria, primary cutaneous vasculitis, or erythema multiforme.  
Additionally, the examiner found no dermatitis, eczema, lupus, or 
dermatophytosis.

The author of the February 2010 VA examination report also 
authored an addendum in which he stated that there is no 
relationship between the Veteran's claimed current skin condition 
and any skin disability caused by herbicide exposure.

The determinative question is whether or not the Veteran 
currently has any claimed chronic skin disability for which 
service connection can be granted.  The Board believes that the 
February 2010 VA examination is highly probative.  The February 
2010 examination was conducted by a physician for the express 
purpose of determining the current diagnostic and etiological 
disability picture concerning the Veteran's skin.  Based on the 
medical examination results, and consideration of the Veteran's 
medical history, the physician concluded that the Veteran does 
not suffer from any current chronic skin disabilities correlated 
to his described past symptomatology or of a nature that may be 
related to any herbicide exposure.  This examination was 
comprehensive and the detailed findings support the examiner's 
conclusion.

The Board observes that a December 2005 VA Agent Orange 
examination report indicates that "tinea pedia" was included on 
the Veteran's list of medical issues and dark spots of 
hyperkeratosis were noted on the Veteran's back.  However, no 
specifically chronic disability was clearly identified at that 
time and no etiological link to military service was established.  
The more recent February 2010 VA examination report probatively 
follows up on the prior suggestions of skin disability by 
inspecting the Veteran to specifically determine if there is any 
evidence of a pertinent chronic skin disability, and none was 
found.  Thus, the Board finds that the Veteran does not have a 
pertinent diagnosed current chronic skin disability.

The Board finds that the Veteran does not currently have any 
current chronic skin disability, to include any manifested by 
blackheads or dryness and scaliness.  The Court has indicated 
that in the absence of proof of a present chronic disability, 
there can be no valid claim for service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  The VA examiner in February 
2010 found that there is no current pertinent chronic skin 
disability.

The Board has reviewed the entirety of the evidence of record but 
finds that there is no other evidence of record which probatively 
contradicts the findings presented in the most probative evidence 
discussed above with regard to the issues on appeal.  The Board 
acknowledges that the claims-file contains a quantity of other 
medical records, but none of the information in these records 
pertinently contradicts the conclusions or cited rationales of 
the evidence found to be most probative in the discussion above.

While acknowledging the Veteran's belief that he should be 
diagnosed with some manner of skin disability which may be 
etiologically related to his military service and his exposure to 
herbicides, it is well established that as a lay person, the 
Veteran is not considered capable of opining as to the diagnosis 
or etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Veteran is certainly competent to testify as to 
symptoms that are apparent to his lay sensitivities or are non-
medical in nature; however, he is not competent to render a 
medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology that is not medical in 
nature); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) 
(certain disabilities are not conditions capable of lay 
diagnosis).  However, as indicated in the February 2010 VA 
examination report, the Veteran's own contentions indicate that 
the dryness and scaliness has not returned since they were 
treated decades ago, and no pertinent lesions or blackheads were 
found to otherwise support a findings of a current chronic skin 
diagnosis.  The only clear medical determination of record is 
provided by the VA examiner in February 2010 and it indicates 
that the Veteran is not currently diagnosed with any pertinent 
chronic skin disability.

Although the Veteran contends that he has a chronic skin 
disability related to military service, he has not been shown to 
possess the requisite training or credentials needed to make such 
diagnosis.  As such, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997).  No clinically confirmed 
diagnosis of a chronic skin disability is shown in the claims-
file, and the February 2010 VA examination report shows no 
pertinent current chronic skin disability currently.  As the most 
probative evidence shows that there is no current clinical 
diagnosis, service connection must be denied.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof 
of the presently claimed disability, there can be no valid 
claim).  In sum, the Board finds that service connection is not 
warranted for a skin disability in this case.

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

As part of the current VA disability compensation claim, in 
recent statements and sworn testimony, the Veteran has asserted 
that he suffered from manifestations of skin disability around 
the time of his separation from service, but he told the February 
2010 VA examiner that his patches of scaliness and dryness has 
not returned since the 1970s and he did not contend current 
manifestations of any chronic disability manifested by blackheads 
(and the examiner did not observe any pertinent lesions).  Thus, 
the Veteran does not appear to assert continuity of symptoms from 
around the time of separation to the present time.

In this case, after a review of all the lay and medical evidence, 
the Board finds that the weight of the evidence demonstrates that 
the Veteran is not currently diagnosed with any pertinent chronic 
skin disability which may be etiologically linked to military 
service.  As such, the Board finds that a preponderance of the 
evidence is against the claims for service connection for skin 
disabilities, to the extent that the evidence shows that the 
Veteran does not have pertinent current chronic skin 
disabilities.  As the preponderance of the evidence is against 
the claims, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).




ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


